928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone MOSLEY, Plaintiff-Appellant,v.Robert BROWN, Jr., et al., Defendants-Appellees.
No. 90-2012.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

E.D.Mich., No. 89-72224;  Woods, J.
E.D.Mich.
AFFIRMED.
Before KRUPANSKY and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Tyrone Mosley, a pro se Michigan prisoner, appeals from the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Mosley claimed that defendants denied him adequate medical treatment under the "cruel and unusual" punishment clause of the eighth amendment.


3
The magistrate found that defendants were not deliberately or wantonly indifferent to Mosley's serious medical needs.    See Estelle v. Gamble, 429 U.S. 97, 104 (1976).  The magistrate recommended that the complaint be dismissed, and the district court adopted the magistrate's recommendation in an order dated August 21, 1990.


4
Upon review, we find no error.  Accordingly, we hereby affirm the judgment of the district court for the reasons set forth in its order dated August 21, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.